NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           OCT 16 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50322

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00815-RGK-1

 v.
                                                 MEMORANDUM*
MARCOS QUINONES, a.k.a. Marcos
Quinones Mendoza, a.k.a. Marcos
Mendoza Quinones,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Marcus Quinones appeals from the district court’s judgment and challenges

his guilty-plea conviction and 37-month sentence for being an illegal alien found in

the United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to Anders v. California, 386 U.S. 738 (1967), Quinones’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel. We have provided Quinones the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Quinones waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Quinones’s plea or the criminal history category calculated by the

court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d
974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2